DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 12-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20180081071 A1; March 22, 2018) in view of Liu et al (US 20140312238 A1; October 23, 2014).
Regarding claim 1, Cao discloses a system, comprising: 
a detector (Figure 2 Element 100) comprising an X-ray absorption layer (Figure 4A Element 110, Paragraph 42), an electronics layer (Figure 4A Element 120; Paragraph 42); 
wherein the X-ray absorption layer comprises a plurality of pixels (Figure 2 Element 150; Paragraph 39-41), each pixel configured to count numbers of X-ray photons incident thereon whose energy falls in a plurality of bins, within a period of time (Paragraph 39- For example, each pixel 150 is configured to count numbers of X-ray photons incident thereon whose energy falls in a plurality of bins, within a period of time.); 
wherein the electronics layer comprises an electronic system configured to add the numbers of X-ray photons for the bins of the same energy range counted by all the 
Cao does not explicitly disclose a cooling system configured to control temperature of the detector and prevent condensation of water vapor on the detector; 
wherein the cooling system comprises a chiller configured to lower temperature and moisture level of air, and a fan configured to blow the air that is cooled and dried to the detector.
References such as Liu discloses a detector (Figure 3 Element 50 Paragraph 29-31) comprising an X-ray absorption layer, an electronics layer (Paragraph 29-31 – flexible connects , electronics, circuit board); 
a cooling system (Figure 3 Element 52; Paragraph 29-31 ) configured to control temperature of the detector and prevent condensation of water vapor on the detector (Paragraph 12); 
wherein the X-ray absorption layer comprises a plurality of pixels (Figure 4 Element 54a-54e), each pixel configured to count numbers of X-ray photons incident thereon whose energy falls in a plurality of bins, within a period of time (Paragraph 29-31 – Inherent); 
wherein the electronics layer comprises an electronic system configured to add the numbers of X-ray photons for the bins of the same energy range counted by all the pixels;
wherein the cooling system comprises a chiller configured to lower temperature and moisture level of air, and a fan configured to blow the air that is cooled and dried to the detector (Paragraph 12 - cooling the radiation detectors and passing dry air over the detectors to prevent condensation.).  
Therefore, from the teaching of Liu, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Cao in order to decrease changes of dark current caused by temperature changes (Paragraph Cao – Paragraph 66)
Regarding claim 7, Cao in view of Liu discloses the system of claim 1.  Cao further discloses wherein the detector is not vacuum-encapsulated in a gas tight housing (Inherent, as it is not mentioned).  
Regarding claim 8, Cao in view of Liu discloses the system of claim 1.  Liu further discloses wherein the system further comprises a cold plate (Figure 4 Element 52) configured to cool the detector by absorbing heat from the detector, wherein the detector is mounted on the cold plate (Paragraph 31).  
Regarding claim 9, Cao in view of Liu discloses the system of claim 8.  Liu further discloses wherein the cold plate is a heat sink, wherein the heat sink is configured to transfer heat absorbed from the detector to the air from the cooling system flowing through and around the heat sink (Inherent).  
Regarding claim 12, Cao in view of Liu discloses the system of claim 8.  Cao further discloses wherein the detector is configured to compile the added numbers as a spectrum of the X-ray photons incident on the detector (Claim 2).  
Regarding claim 13, 
Regarding claim 14, Cao in view of Liu discloses the system of claim 1.  Cao further discloses wherein wherein the pixels are configured to count the numbers of X-ray photons within a same period of time (Claim 4, Paragraph 39 - For example, each pixel 150 is configured to count numbers of X-ray photons incident thereon whose energy falls in a plurality of bins, within a period of time.).  
Regarding claim 15, Cao in view of Liu discloses the system of claim 1.  Cao further discloses wherein each of the pixels comprises an analog-to-digital converter (ADC) configured to digitize an analog signal representing the energy of an incident X- ray photon into a digital signal (Claim 5, Paragraph 39 - Each pixel 150 may have its own analog-to-digital converter (ADC) configured to digitize an analog signal representing the energy of an incident X-ray photon into a digital signal).  
Regarding claim 16, Cao in view of Liu discloses the system of claim 1.  Cao further discloses wherein the pixels are configured to operate in parallel (Claim 6, Paragraph 39 -   The pixels 150 may be configured to operate in parallel.).  
Regarding claim 17, Cao in view of Liu discloses the system of claim 1.  Cao further discloses wherein each of the pixels is configured to measure its dark current (Claim 7)
Regarding claim 18, Cao in view of Liu discloses the system of claim 17.  Cao further discloses wherein each of the pixels is configured to measure its dark current before or concurrently with each X-ray photon incident thereon (Claim 8).  
Regarding claim 19, 
Regarding claim 20, Cao in view of Liu discloses the system of claim 17.  Cao further discloses wherein each of the pixels is configured to measure its dark current by measuring a time it takes for a voltage to increase by a threshold (Claim 10).  
Regarding claim 21, Cao in view of Liu discloses the system of claim 15.  Cao further discloses wherein the ADC is a successive-approximation-register (SAR) ADC (Claim 11).  
Regarding claim 22, Cao in view of Liu discloses the system of claim 1.  Cao further discloses wherein the electronic system comprises a first voltage comparator configured to compare a voltage of an electric contact of the X-ray absorption layer to a first threshold, a second voltage comparator configured to compare the voltage to a second threshold, a controller, a plurality of counters each associated with a bin and configured to register a number of X-ray photons absorbed by one of the pixels wherein the energy of the X-ray photons falls in the bin; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold;  27Docket No. 1810-0068 wherein the controller is configured to determine whether an energy of an X-ray photon falls into the bin; wherein the controller is configured to cause the number registered by the counter associated with the bin to increase by one (Claim 12).  
Regarding claim 23, 
Regarding claim 24, Cao in view of Liu discloses the system of claim 22.  Cao further discloses wherein the controller is configured to activate the second voltage comparator at a beginning or expiration of the time delay (Claim 14).  
Regarding claim 25, Cao in view of Liu discloses the system of claim 22.  Cao further discloses wherein the controller is configured to connect the electric contact to an electrical ground (Claim 15).  
Regarding claim 26, Cao in view of Liu discloses the system of claim 22.  Cao further discloses wherein a rate of change of the voltage is substantially zero at expiration of the time delay (Claim 16).  
Regarding claim 27, Cao in view of Liu discloses the system of claim 1.  Cao further discloses wherein the X-ray absorption layer comprises a diode (Claim 17).  
Regarding claim 28, Cao in view of Liu discloses the system of claim 1.  Cao further discloses wherein the X-ray absorption layer comprises silicon, germanium, GaAs, CdTe, CdZnTe, or a combination thereof (Claim 18).  
Regarding claim 29, Cao in view of Liu discloses the system of claim 1.  Cao further discloses wherein the detector does not comprise a scintillator (Claim 19).

Claims 2, 5, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20180081071 A1; March 22, 2018) in view of Liu et al (US 20140312238 A1; October 23, 2014) in view of Look (US 5008542 A; April 16, 1991).
Regarding claim 2, 
Look discloses wherein the chiller comprises a Peltier cooler.  (Column 3 Lines 46-56)
Therefore, from the teaching of Look, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Cao in view of Lie since it is a known method of cooling geranium detectors to reduce thermal noise detection.  
Regarding claim 5, Cao in view of Liu discloses the system of claim 1, but fail to disclose wherein the system further comprises a transmission window covering an X-ray receiving surface of the X-ray absorption layer, wherein the transmission window is configured to allow X-ray photons to pass through and reach the X-ray absorption layer.  
Look further disclose wherein the system further comprises a transmission window covering an X-ray receiving surface of the X-ray absorption layer, wherein the transmission window is configured to allow X-ray photons to pass through and reach the X-ray absorption layer (Column 3 Lines 46-56).  
Therefore, from the teaching of Look, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Cao in view of Liu in order to in to allow  
Regarding claim 10, Cao in view of Liu discloses the system of claim 8 but fail to disclose wherein the cold plate is a cooling plate of a Peltier cooler.  
Look discloses wherein the cold plate is a cooling plate of a Peltier cooler.  (Column 3 Lines 46-56).  
Therefore, from the teaching of Look, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Cao in view of Liu since it is a known method of cooling geranium detectors to reduce thermal noise detection.  
Regarding claim 11, Cao in view of Liu discloses the system of claim 8.  Cao further discloses wherein the cold plate is a metal plate cooled by a Peltier cooler or an air conditioner.  
Look discloses wherein the cold plate is a metal plate cooled by a Peltier cooler or an air conditioner.   (Column 3 Lines 46-56).  
Therefore, from the teaching of Look, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Cao in view of Liu since it is a known method of cooling geranium detectors to reduce thermal noise detection.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20180081071 A1; March 22, 2018) in view of Liu et al (US 20140312238 A1; October 23, 2014) in view of Kobayashi (US 4313310 A; February 2, 1982).
Regarding claim 3, Cao in view of Liu discloses the system of claim 1, but fail t further disclose wherein the chiller comprises a compressor, a condenser, an evaporator and an expansion valve.  
Kobayashi discloses wherein the chiller comprises a compressor, a condenser, an evaporator and an expansion valve (Column 1 Lines 56-64).
Therefore, from the teaching of Kobayashi, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Cao in view of Liu since it is a known method of cooling. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20180081071 A1; March 22, 2018) in view of Liu et al (US 20140312238 A1; October 23, 2014) in view of Pahlke et al. (US 20140044240 A1; February 13, 2014).
Regarding claim 6, Cao in view of Liu discloses the system of claim 5, but fail to further disclose wherein the transmission window comprises polyimide, graphene, polycarbonate, poly(p-xylylene), silicon nitride, aluminum, beryllium, or a combination thereof.  
Pahlke discloses wherein the transmission window comprises polyimide, graphene, polycarbonate, poly(p-xylylene), silicon nitride, aluminum, beryllium, or a combination thereof.  (Paragraph 2)
Therefore, from the teaching of Pahlke, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Cao in view of Liu in order to protect the x-ray detector.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, none of the prior art of the record specifies or makes obvious the cooling system further comprises a desiccant dehumidifier configured to extract moisture from the air before blowing the air to the detector.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/GISSELLE M GUTIERREZ/Examiner, Art Unit 2884